At trial Bridget Wafford testified in essence that no sharing of familial or financial responsibilities occurred between her and the appellant. She indicated that the appellant never gave her money for bills or bought anything for her family. She insisted, "I'm self-sufficient(.) . . . I pay for everything." She also indicated that the appellant was not free or welcome to come and stay with her as he pleased because of her three children. The state attempted to impeach her trial testimony with prior inconsistent statements she made to the police. However, the trial court properly instructed the jury that those prior inconsistent statements were not substantive evidence and could be considered for impeachment purposes only. Because there was no substantive evidence from which the jury could reasonably infer that Wafford and the appellant shared familial or financial responsibilities, the trial court should have granted the motion for acquittal. Thus, I concur in our judgment.